


110 HCON 86 IH: Expressing the sense of Congress that an

U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 86
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2007
			Mrs. Jones of Ohio
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that an
		  appropriate month should be recognized as Bebe Moore Campbell National Minority
		  Mental Health Awareness Month to enhance public awareness of mental illness,
		  especially within minority communities.
	
	
		Whereas mental illness is one of the leading causes of
			 disability in the United States, affecting one out of every four families in
			 the United States and victimizing both those with the illness and those who
			 care for and love those afflicted;
		Whereas three major brain diseases, schizophrenia, bipolar
			 disorder, and depression, adversely affect the economy, contribute to the rise
			 in incarceration rates, and erode the quality of family life of those
			 involved;
		Whereas the National Institute of Mental Health has
			 reported that many people suffer from more than one mental disorder at a given
			 time;
		Whereas nearly half (45 percent) of those with any mental
			 disorder meet criteria for two or more health disorders, with severity strongly
			 related to co-morbidity, including diabetes, cardiovascular disease, HIV/AIDS,
			 and cancer;
		Whereas according to the Office of Minority and National
			 Affairs for the American Psychiatric Association, although mental disorders
			 impact all groups of people, African Americans experience a greater unmet need
			 for mental health services than other groups of people and receive a lesser
			 quality of care than such other groups;
		Whereas according to the National Alliance for Mentally
			 Ill, the direct and indirect costs to the workplace resulting from the affects
			 of mental disorders equal $34,000,000;
		Whereas two-thirds of all people with a diagnosable mental
			 disorder do not seek treatment, especially people from diverse
			 communities;
		Whereas the consequences of mental disorders, especially
			 depression, are felt acutely among minority communities;
		Whereas such consequences include physical symptoms and
			 the obstacle of being confronted with the stigma associated with diagnosis and
			 treatment associated with mental disorders, which proves to be a major obstacle
			 that prevents people from getting help;
		Whereas to this end, communities of color are in need of
			 culturally and linguistically competent mental health resources, including for
			 purposes of encouraging the provision of mental health services by health care
			 providers from multi-ethnic communities and training all health care providers
			 to serve multi-ethnic consumers;
		Whereas the customs, values, and traditions of African
			 Americans, Latinos, Asians, Native Americans, and other underserved groups,
			 must be taken into consideration when attempting to treat and diagnose mental
			 disorders;
		Whereas minority mental health consumers often fall into
			 the category of the working poor, face additional challenges
			 because of the lack of adequate insurance available to them, and are
			 underinsured or uninsured, which often leads to the late diagnosis of a mental
			 disorder or the failure to make such a diagnosis;
		Whereas community mobilization of resources is needed to
			 educate, advocate, and train mental health providers in order to help to remove
			 barriers to treatment of mental disorders;
		Whereas there is a need to strengthen local and national
			 awareness of brain diseases in order to assist with advocacy for mentally ill
			 persons of color, so that such persons may receive adequate and appropriate
			 treatment that will enhance their ability to become fully functioning members
			 of society;
		Whereas the late Bebe Moore Campbell, a New York Times
			 best-selling author, co-founder of NAMI Urban Los Angeles, mother, grandmother,
			 wife, friend, and advocate, was recognized for her tireless fight to bring
			 awareness and attention to mental illness among minorities with the release of
			 her novel, 72 Hour Hold, and her children’s book,
			 Sometimes My Mommy Gets Angry, which brings awareness to the
			 plight of those with brain disorders; and
		Whereas Bebe Moore Campbell’s dedication and commitment
			 sought to move communities to support mental wellness through effective
			 treatment options, supportive community outreach, and resilience for the many
			 individuals with mental disorders who are unable to speak for themselves: Now,
			 therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)access to mental health treatment and
			 services and public awareness of mental illness is of paramount
			 importance;
			(2)improved access to
			 such treatment and services and improved public awareness of mental illness is
			 especially needed in minority communities; and
			(3)an appropriate
			 month should be recognized as Bebe Moore Campbell National Minority Mental
			 Health Awareness Month to enhance public awareness of mental illness,
			 especially within such minority communities.
			
